Case 19-08066-JMM Doc 8-1 Filed 01/16/20 Entered 01/16/20 14:17:26   Desc
                Memorandum in Support of Motion Page 1 of 5
Case 19-08066-JMM Doc 8-1 Filed 01/16/20 Entered 01/16/20 14:17:26   Desc
                Memorandum in Support of Motion Page 2 of 5
Case 19-08066-JMM Doc 8-1 Filed 01/16/20 Entered 01/16/20 14:17:26   Desc
                Memorandum in Support of Motion Page 3 of 5
Case 19-08066-JMM Doc 8-1 Filed 01/16/20 Entered 01/16/20 14:17:26   Desc
                Memorandum in Support of Motion Page 4 of 5
Case 19-08066-JMM Doc 8-1 Filed 01/16/20 Entered 01/16/20 14:17:26   Desc
                Memorandum in Support of Motion Page 5 of 5
